Citation Nr: 9925474	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post right anterior cruciate ligament tear, based on the 
disagreement with the July 1998 initial award.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to May 
1998.
This appeal arises from a decision by the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).     

The issue on the title page has been rephrased to comply with 
the U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") recent holding in Fenderson 
v. West, 12 Vet App 119 (1999).


REMAND

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

The veteran was separated from active service for a torn 
anterior cruciate ligament.  He submitted a claim for service 
connection in June 1998.  A July 1998 rating decision granted 
service connection with a 10 percent evaluation effective 
June 1, 1998, the day after his separation from service.  He 
pursued an appeal and the evaluation was increased to the 
current 20 percent by rating decision dated in March 1999.  
The effective date of the 20 percent evaluation was also June 
1, 1999.  

During his hearing before a member of the Board in March 1999 
the veteran testified that he was to be booked at the VA 
medical center for anterior cruciate ligament reconstruction 
in June 1999.  The veteran also testified that he had been 
approved for vocational rehabilitation.  The records 
associated with that surgery would be helpful to the Board in 
making a determination.

The most recent treatment record is dated in February 1999.

In Fenderson, the Court held that an appeal from an initial 
rating is a separate and distinct claim from a claim for an 
increased rating.  When assigning an initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Id. at 8.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice described by the 
Court as staged ratings.  Id. at 9.  Finally, the Court 
determined that, when a veteran appeals the initial rating 
assigned for a disability, but the RO issues a statement of 
the case for an increased rating, the case must be remanded 
for the issuance of a proper statement of the case.  Id. at 
17.  On remand, the veteran is afforded time in which to 
perfect the appeal and to address specific items in the 
statement of the case.  Id.

In this case, the veteran also seeks a greater disability 
rating than that assigned by the RO on its initial 
evaluation.  However, it is unclear from the record whether, 
as required by Fenderson, RO considered the possibility of 
staged ratings for the disability and whether the RO properly 
informed the veteran of the laws and regulations governing 
the appeal of an initial disability rating.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of all VA 
treatment records pertaining to the 
veteran's torn right anterior cruciate 
ligament not already part of the claims 
file from February 1999 to present.  In 
particular, the RO should ascertain 
whether the veteran has had anterior 
cruciate ligament reconstruction.  If so, 
the operation report and all subsequent 
treatment records and evaluations 
pertaining to the veteran's right 
anterior cruciate ligament tear should be 
associated with the claims file.

2.  The RO should ascertain whether the 
veteran is undergoing vocational 
rehabilitation.  If so the vocational 
rehabilitation file should be obtained 
and associated with the claims file.      

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the severity and extent of any 
right knee impairment.  All necessary 
tests and studies, including X-ray 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examination 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, specifically including active 
and passive range of motion, and comment 
on the functional limitations of the 
right knee, including weakened movement, 
excess fatigability, and incoordination 
of the joint.  The orthopedist must 
express an opinion on whether the pain 
could significantly limit functional 
ability during flare-ups or when the part 
affected is used repeatedly over a period 
of time.  The claims file, including a 
copy of the REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

4.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
disability evaluation in excess of the 
initial 20 percent rating for status post 
right anterior cruciate ligament tear.  
The RO should afford the veteran 60 days 
in which to perfect his appeal and to 
address any specific items in the 
statement of the case.

5.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim in accordance with 
Fenderson.  Proper notice of any 
readjudication should be forwarded to the 
veteran and his representative.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


